Eberhardt, Judge.
The sole issue in this case is whether appellee’s claim for lien was filed within the statutory three-month period after completion of the work performed by it as a subcontractor. In a former appearance of the case (Sears, Roebuck & Co. v. Superior Rigging Sec. Co., 120 Ga. App. 412 (170 SE2d 721)), we affirmed a denial of summary judgment, holding that the evidence submitted in connection with the motion raised a jury question as to when the work was completed, and thus as to whether the claim for lien was timely filed. The evidence submitted on trial of the case before a judge without a jury was substantially the same as that submitted in the summary judgment hearing. Consequently, and applying the law of this case, we affirm the judgment, the effect of which is to hold that the claim was timely filed.

Judgment affirmed.


Jordan, P. J., and Pannell, J., concur.